Citation Nr: 0912823	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  94-41 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
herniated L5-S1 disc prior to March 11, 2004, and to a rating 
in excess of 60 percent for the disability from March 11, 
2004. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected shortening of the right 
lower extremity, to include entitlement to a separate 
compensable rating from the rating for the comminuted 
fracture of the right tibia and fibula.  

3.  Entitlement to an effective date earlier than March 11, 
2004, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Entitlement to an effective date earlier than April 1, 
1991, for the grant of service connection for shortening of 
the right lower extremity.

5.  Entitlement to an effective date earlier than November 
22, 1991, for the grant of service connection for arthritis 
of the right ankle.

6.  Entitlement to an effective date earlier than November 
22, 1991, for the grant of service connection for arthritis 
of the left knee.

7.  Whether new and material evidence has been received to 
reopen a previously-denied claim for service connection for 
fallen arches.

8.  Whether the rating decision in January 1996 that denied 
service connection for fallen arches was based on clear and 
unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
February 1972 and from April 1986 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania in December 1991, February 2006 and 
February 2007.  Also on appeal are rating decisions issued by 
the Appeals Management Center (AMC) in January 2004 and 
August 2004.

The Veteran testified before an RO hearing officer in March 
1993 and March 1994, and he testified before the Board in a 
hearing at the RO in May 2001.  Transcripts of these hearings 
are associated with the file.  The Veterans Law Judge who 
presided at the May 2001 hearing is no longer with the Board; 
the Veteran was advised of his entitlement to a new hearing 
before a current Veterans Law Judge, but he advised the Board 
in writing in March 2009 that he declines another hearing and 
desires the Board to adjudicate his claims based on the 
evidence presently of record.

The Board previously remanded the case to the originating 
agency for further development in December 1999, August 2001 
and October 2003.  The Board's action in October 2003 granted 
service connection for disabilities of the right ankle and 
left knee, and denied service connection for claimed 
disabilities of the left ankle and right knee; those issues 
are accordingly no longer before the Board.

The issues of entitlement to an earlier effective date for 
service connection for right ankle arthritis and left knee 
arthritis are addressed in the remand section that follows 
the order section of this decision.


FINDINGS OF FACT

1.  From June 3, 1992, the Veteran's low back disability was 
manifested by pronounced intervertebral disc syndrome with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, with little intermittent relief; prior to that 
date the disability was manifested by severe intervertebral 
disc syndrome.

2.  From April 1, 1991, the Veteran's right leg has been less 
than two inches shorter than the left leg.  

3.  The Veteran's service-connected disabilities were not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation prior to March 
11, 2004.

4.  The Veteran did not submit a formal or informal claim of 
entitlement to service connection for shortening of the right 
lower extremity within one year after his discharge from 
service or prior to April 1, 1991.

5.  Evidence received since an unappealed January 1997 rating 
decision, when considered by itself or with previous evidence 
of record, is not sufficient to raise a reasonable 
possibility of substantiating the claim for service 
connection for fallen arches.

6.  The Veteran has not identified with specificity an error 
of fact or law in the January 1997 RO decision that compels a 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different.  


CONCLUSIONS OF LAW

1.  The Veteran's low back disability warrants a 40 percent 
evaluation for the period prior to June 3, 1992, and a 60 
percent rating beginning June 3, 1992.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 
5243, § 4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected shortening of the right lower 
extremity, to include entitlement to separate rating, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2008).  

3.  The criteria for an effective date earlier than March 11, 
2004, for the grant of a TDIU are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).  

4.  The criteria for an effective date earlier than April 1, 
1991, for the grant of service connection for shortening of 
the right lower extremity are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  

5.  New and material evidence has not been received to reopen 
the claim for service connection for fallen arches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).  

6.  The Veteran has failed to raise a valid claim of CUE in 
the January 1997 rating decision that denied service 
connection for fallen arches.  38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

The record reflects that the Veteran was provided the 
required notice in a letter May 2006.  Although the letter 
was sent after the initial adjudication of the claims, Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that no additional evidence was submitted or identified by 
the Veteran or his representative in response to the May 2006 
letter.  Therefore, there is no reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of the claims herein 
decided.  In this regard, the Board notes that the Veteran 
was afforded appropriate VA examination and VA outpatient 
records were obtained.  Neither the Veteran nor his 
representative has identified any outstanding, existing 
evidence that could be obtained to substantiate any of the 
claims, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may be granted for any 
disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of the claim to reopen a claim for 
service connection for fallen arches, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
consider the former version of the regulation.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110.  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim, "will be 
the date of receipt of the original claim or the date the 
entitlement arose, whichever is later."   38 C.F.R. § 3.400 
(emphasis added).  

In an original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).  In the case of claims for an 
increased disability rating, the effective date assigned is 
generally the date of receipt of the claim, or the date the 
entitlement arose, whichever is later; however, if the claim 
is filed within one year of the date that evidence shows an 
increase in the disability rating has occurred, the earliest 
date of which an increase is factually ascertainable will be 
used, not necessarily the date of receipt of the evidence.  
38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).  Evidence in the claims file showing 
that an increase was ascertainable up to one year before the 
claim was filed will be dispositive.  Quarles v. Derwinski, 3 
Vet. App. 129, 135 (1992); Scott v. Brown, 7 Vet. App. 184, 
188 (1994); VAOPGCPREC 12-98.  An increase cannot be assigned 
prior to being clinically established.  38 C.F.R. § 3.400.

A finally-adjudicated claim is one that has become final by 
the expiration of one year after the date of notice of 
disallowance.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  There are three possible bases for revising or 
reversing a claim that has been the subject of an unappealed 
rating decision:  (1) Clear and unmistakable error (CUE). 38 
U.S.C.A. §§ 5109A, 7111; 38 C.F.R. § 3.105(a). (2) New and 
material evidence.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156.  
(3) Change in applicable law may entitle appellant to de novo 
review even though essentially the same facts are before the 
adjudicator.  Routen v. West, 142 F.3d 1434, 1441-2 (Fed. 
Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994), aff'g 4 Vet. App. 283, 288-9 (1993)   

A previous determination that is final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  However, under pertinent legal authority, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the 
"benefit of the doubt rule" is also not applicable to 
claims alleging CUE.  See 38 C.F.R. § 20.1411 (a)(b).  The 
rule also does not apply to the issue of new and material 
evidence.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

I.  Evaluation of Service-Connected Disabilities

Evaluation for herniated L5-S1 disc prior to March 11, 2004

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, the 
maximum evaluation authorized for lumbosacral strain or 
limitation of motion of the lumbar spine is 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2008).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection was granted in a rating decision issued in 
March 1990.  The Veteran's claim for an increased rating was 
received in February 1991.  The Board has considered evidence 
of symptoms since February 1990, one year prior to receipt of 
the claim.

In May 1990 the Veteran presented to the VAMC complaining of 
chronic low back pain since discectomies in March 1989.  On 
examination, there was pain with flexion and extension of the 
lumbar spine; neurological examination was normal.  X-rays 
showed loss of disc space at L5-S1 status post laminectomy.  
The treatment plan was more extensive physical therapy.

The impression on a VA X-ray study of the lumbar spine in 
January 1991 was status post L5 laminectomy with minimal 
retrolisthesis at L5-S1.

The Veteran presented to the VAMC in February 1991 
complaining of constant aching in the lower back; the 
provisional diagnosis was discogenic low back pain and the 
Veteran was referred to the Physical Therapy (PT) clinic.  PT 
clinic notes show the Veteran reported he was a letter 
carrier for the Post Office and on his feet much of the day.  
Muscle spasms were observed at the thoracolumbar area; 
forward bending was not limited and back bending was slightly 
limited, with pain on both movements.  The PT clinical 
impression was pain caused by shortening of the soft tissues 
after surgery.

The Veteran had a VA compensation and pension (C&P) 
examination in November 1991 in which he complained of 
episodic low back pain, particularly after strenuous 
exercise.  He denied pain radiating to the legs.  On 
examination the Veteran had normal range of motion of the 
lumbar spine (flexion greater than 95 degrees, extension 
greater than 35 degrees, lateral flexion greater than 40 
degrees and rotation greater than 35 degrees).  The 
paraspinal muscles were somewhat stiff, but there were no 
appreciable tenderness to palpation and no atrophy.  The legs 
had normal motor strength and deep tendon reflexes.  
Sensation was intact and gait was normal.  The examiner 
diagnosed episodic lumbosacral strain and history of L5-S1 
discectomy for disc herniation.

A VA occupational therapist interviewed the Veteran in March 
1992 and stated an opinion that the Veteran should be able to 
sit for at least two hours before requiring relief of any 
back discomfort by standing.

The Veteran presented to the VAMC in April 1992 again 
complaining of worsening low back pain since the discectomy 
in 1989.  He was again referred to the PT clinic, where he 
complained of constant pain with standing, sitting and 
carrying too much.  PT clinic notes indicate that he had good 
range of motion, but with pain.

During a VA joints examination in June 1992, the Veteran 
complained of low back pain radiating to the left lower 
extremity.  There was no swelling or tenderness of the 
lumbosacral region on examination.  Range of motion was 
flexion to 100 degrees, extension to 20 degrees, lateral 
flexion to 45 degrees bilaterally, rotation 80 degrees to the 
left and 90 degrees to the right.  Diagnosis was lower back 
pain with left side sciatica syndrome.  The examiner referred 
the Veteran for computed axial tomography (CAT) scan; 
computed tomography (CT) scan of the lumbar spine in June 
1992 showed "questionable" minimal bulging at L5-S1 but was 
otherwise normal.

The Veteran presented to Associates in Neurology of 
Pittsburgh in December 1992 complaining of back pain.  The 
Veteran reported he had been doing well after his discectomy 
in March 1989 until he was involved in an automobile accident 
in February 1992; since then he had low back pain with 
sciatic distribution.  On examination the Veteran had good 
lumbar mobility and no weakness of the lower extremities.  
Subsequent magnetic resonance imaging (MRI) of the lumbar 
spine in January 1993 showed no evidence of recurrent disc 
pathology or evidence of chronic infection.  

The Veteran had a VA examination of the spine in April 1993 
in which he complained of chronic low back pain not radiating 
to the lower extremities.  On examination the Veteran had no 
postural abnormalities or fixed deformities.  There was some 
spasm of the paravertebral muscles but no tenderness to 
percussion.  Range of motion was forward flexion to about 60 
degrees with discomfort, extension to about 20 degrees, 
lateral flexion to about 20 degrees, right rotation to about 
30 degrees, and left rotation to about 40 degrees with some 
discomfort.  Deep tendon reflexes (DTRs) and muscle tone of 
both lower extremities appeared normal, although there was 
hypoesthesia of the left buttock.  The examiner diagnosed HNP 
status post discectomy of L5 and S1, symptomatic.

VA X-ray study of the lumbar spine in June 1993 revealed 
bilateral L5 laminectomies, slight narrowing of the L5-S1 
disc space without osteophyte formation compatible with mild 
degenerative disc disease, possible narrowing of T12-L1 and 
very minimal spondylosis of L3.  X-ray study of the thoracic 
spine at the same time showed normal findings.

The Veteran underwent lumbar myelogram and CT at Mercy 
Hospital in October 1993.  The impression was bilateral 
laminectomies; soft tissue densities seen at L5-S1 most 
likely represented scarring rather than definite residual or 
recurring HNP.

The Veteran had a VA examination of the joints in December 
1993.  Although the spine was not examined, the examiner 
referred to a lumbar spine series in June 1993 that had shown 
L5-S1 narrowing consistent with mild degenerative disc 
disease and minimal scoliosis of L3.

In December 1993 the Veteran had an EMG study by Associates 
in Neurology of Pittsburgh that was within normal limits.  

The Veteran had an MRI study at Mercy Hospital in January 
1994 to rule out HNP.  The study showed no evidence of focal 
disc bulging or herniation.  The impression was grade I 
retrolisthesis of L5 on S1 status post laminectomy, unchanged 
since January 1993.

The Veteran testified before an RO hearing officer in March 
1994 of low back pain causing muscle spasms and cramps in 
both legs.  

The Veteran had an MRI study at Mercy Hospital in May 1994 to 
rule out neurofibroma of the sciatic nerve.  The study failed 
to demonstrate significant neural fibroma.

The Veteran had a VA examination of the spinal cord in August 
1994.  The Veteran was able to flex to approximately 60 
degrees, extend to 20 degrees, and rotate fully.  There was 
slightly reduced sensitivity to pinprick in the lower 
extremities.  The examiner stated the absence of right ankle 
jerk could represent an old radiculopathy or a possible L5 
lesion; the degree of impairment would be multi-factorial 
based primarily on pain.  The examiner diagnosed history of 
lumbar disc disease with residual findings consisting of 
ankle jerk on the right side, bilateral weakness of 
dorsiflexion of the feet from the ankles but difficult to 
interpret, and low back pain secondary to history of combined 
neurologic and structural abnormalities.

The Veteran presented to VA in January 1998 complaining of 
pain beginning in the right buttock and radiating down the 
right leg to the calf, worse when sitting at his desk all 
day.  The clinical impression was sciatica and possible HNP 
with disc impingement syndrome.  A VA MRI of the lumbar spine 
in January 1998 resulted in an impression of status post L5 
laminectomy with probable recurrent right paracentral HNP 
causing moderate-to-severe spinal stenosis and impinging on 
the right S1 nerve root at L5-S1; also found was a small 
central HNP at L4-5 causing mild spinal stenosis without 
foraminal narrowing.  The Veteran had a VA MRI of the 
thoracic spine in February 1998 to rule out thoracic disc 
herniation; the impression was ventral extradural signal 
abnormality at the T3-4 level.

VA MRI of the lumbar spine in March 1998 showed grade I 
retrolisthesis of L5 relative to S1, L5-S1 diffuse disc bulge 
superimposed on a right-sided disc herniation resulting in 
impingement of the right S1 nerve root and probably the right 
S2 nerve root as well, and status post laminectomy at L5-S1 
with postoperative changes.  Concurrent MRI of the thoracic 
spine was normal except for a small end-plate spur at T3-4.  
X-ray study of the lumbar spine showed minimal retrolisthesis 
unchanged since June 1993, DDD at L5-S1 and L5 laminectomy.  

A VA X-ray study of the thoracic spine in September 1999 was 
normal.
 A VA neurosurgery follow-up note dated in February 2001 
states an MRI showed no sign of lumbar stenosis or thoracic 
disc herniation.  There were some mild postoperative changes 
at the L5-S1 levels but nothing in the way of significant 
stenosis.  The clinician advised physical therapy for pain 
control and also advised weight reduction.

The Veteran testified before the Board in May 2001 that he 
changed to a less physically demanding job at the Post Office 
due to back pain and foot problems.  He had not sought 
treatment for the past few years because he was disillusioned 
with VA medical care and could not afford private treatment.  
He was informed by physicians that he had developed an HNP in 
the same area as the previous surgery and would require 
additional surgery.  He had also developed sciatic problems 
in both legs due to the HNP.

The Veteran presented to the VA neurosurgery clinic in 
December 2001 complaining of a several-year history of 
bilateral sciatic-type pain and recent onset of upper and 
mid-thoracic pain.  The Veteran stated he had been reduced to 
coming home from work and going straight to bed because of 
the pain in the back and both legs; however, on examination 
he had 5/5 strength to the lower extremities with normal 
sensation.  The clinician noted the Veteran's symptoms were 
somewhat consistent with sciatica and ordered an MRI.

The Veteran had a VA MRI of the lumbar and thoracic spine in 
January 2002 that showed an impression of no significant 
interval change except for continued disc narrowing at L5-S1 
and postoperative change and degenerative disc disease at L4-
5 and L5-S1, and also diffuse loss of T1 signal and increased 
heterogeneity of the bone marrow, worrisome for possible 
infiltrative process such as anemia or metastatic disease.

In a February 2002 follow-up the neurosurgeon noted that 
recent MRI showed no sign of lumbar stenosis or thoracic disc 
disease; there were some mild postoperative changes at the 
L4-5 and L5-S1 levels but nothing in the way of significant 
lumbar stenosis.  The neurosurgeon recommended physical 
therapy and weight reduction as methods to improve the back 
pain.

The Veteran had a VA examination of the spine in May 2002 in 
which he reported continued low back pain that was initially 
relieved by surgery but subsequently increasing, especially 
as sciatic pain.  The Veteran stated his back disability 
limited his activities, especially his exercise and 
recreational activities.  On examination the spine had some 
mild diffuse paraspinal tenderness to deep palpation.  Range 
of motion was forward flexion to about 70 degrees, extension 
to 15 degrees, and lateral flexion to 25 degrees bilaterally; 
rotation was not recorded.  Motor strength was intact 5/5 in 
all lower extremity muscle groups.  The examiner stated that 
progressive disc disease had extended from L5-S1 to the area 
of L4-5 and would probably worsen over time.  There was not 
currently enough disc bulge or sciatic symptoms to 
necessitate another operation at present, but development of 
incapacitating back pain in the future could require 
consideration of fusion surgery.  

VA X-ray study of the lumbar spine in February 2003 showed 
first degree retrolisthesis of L5 on S1, status post 
laminectomies of L5, minimal degenerative changes of the 
lumbosacral spine with DDD at the L5-S1 intervertebral space, 
and minimal right convex rotoscoliosis of the lumbosacral 
spine.

The Veteran had a VA orthopedic examination in February 2003 
during which his lower back demonstrated no specific 
tenderness.  He had 40 degrees of flexion and 30 degrees of 
extension of the lumbar spine; lateral flexion and rotation 
were not recorded.  Straight leg raises were positive for 
back pain.  Motor strength of the lower extremities was 5/5.  
X-rays of the lumbar spine showed loss of disc space at L5-S1 
and degenerative changes.  

Careful review of the evidence above shows the Veteran was 
diagnosed with sciatic symptoms in the VA medical examination 
on June 3, 1992.  From that time he complained of sciatic 
symptoms in the lower extremities, and those complaints are 
substantiated in clinical records and examinations.  As noted 
above, under Diagnostic Code 5293 as in effect prior to 
September 2003 a 60 percent evaluation is warranted for 
pronounced IVDS "persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief."  

The Board finds the criteria for the 60 percent rating were 
met effective from June 3, 1992, but not before.  Prior to 
June 3, 1992, the Veteran's symptoms more closely 
approximated the criteria for 40 percent under Diagnostic 
Code 5293 (severe IVDS with recurrent attacks and 
intermittent relief) because the evidence does not show 
sciatic radiculopathy.  The Board acknowledges that the 
Veteran reported when he was seen by VA in December 1992 that 
his left sciatica began when he was injured in a motor 
vehicle accident in February 1992; however, when he presented 
to the VAMC in April 1992 he complaining of worsening low 
back pain since the discectomy in 1989.  He did not report 
that the increase occurred in February 1992.  Moreover, he 
referred to the PT clinic, where he complained of constant 
pain with standing, sitting and carrying too much.  The PT 
clinic notes indicate that he had good range of motion, but 
with pain.  They include no reference to radicular symptoms.

The Board has considered whether it would be to the Veteran's 
advantage to separately rate the orthopedic and neurological 
components of the disability.  All of the evidence shows that 
the Veteran retains substantial useful motion of his spine.  
Therefore, the functional impairment of the Veteran's low 
back would not warrant more than a 40 percent rating under 
the current or former criteria.

In June 1992, the Veteran complained of and was found to have 
left-sided sciatica, but no significant motor impairment was 
noted at that time.  In April 1993, no evidence of sciatica 
on either side was found.  In August 1994, there was only 
questionable evidence of sciatica.  In 1998, the Veteran 
complained or right radicular pain and he was found to have 
right sciatica.  On multiple occasions thereafter, strength 
in his lower extremities was found to be normal.  In December 
2001, sensation in the lower extremities was also found to be 
normal.  In sum, the medical evidence does not confirm that 
the Veteran was experiencing bilateral sciatica at any time 
during the pendency of this claim.  He experienced left-sided 
sciatica during the early part of this claim and subsequently 
experienced right-sided sciatica.  The sciatica was primarily 
sensory in nature.  It would not warrant more than a single 
20 percent rating.  Ratings of 40 percent and 20 percent 
combine to less than 60 percent.  See 38 C.F.R. § 4.20 
(2008). 

The Board has also considered whether there is any other 
schedular basis for granting a higher or separate rating for 
any portion of the period on appeal, but has found none.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In particular, 
the Board notes that the maximum evaluation authorized for 
incapacitating episodes is the 60 percent.

In addition to the medical evidence above the Board has 
carefully considered the lay evidence proffered by the 
Veteran in his correspondence to VA and his testimony before 
the Board and before the RO.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, even affording 
the Veteran full competence and credibility, there is nothing 
in his correspondence or his testimony showing he is entitled 
to more than the rating assigned above.

For the reasons cited above the Board finds that a schedular 
evaluation of 60 percent is warranted for the service 
connected HNP of the lumbar spine effective from June 3, 
1992, but not before.  

Initial evaluation of shortening of the right leg, to include 
separate evaluation

The February 2006 RO decision on appeal granted secondary 
service connection for shortening of the right leg and rated 
the shortening with the residuals of comminuted fractures of 
the right tibia and fibula.  This did not result in any 
change in the 10 percent rating that had been in effect for 
the fracture residuals under Diagnostic Code 5262.  

A rating of 10 percent is warranted for shortening of 1-1/4 
to 2 inches (3.2 cm to 5.1 cm).  A rating of 20 percent is 
warranted for shortening of 2 to 2-1/2 inches (5.1 cm to 6.4 
cm).  38 C.F.R. § 4.71a, Diagnostic Code 5275.

A Note to Diagnostic Code 5275, in effect since 1991, states 
both lower extremities should be measured from the anerial 
superior spine of the ilium to the internal malleolus of the 
tibia, and that rating is not to be combined with other 
ratings for fracture or faulty union in the same extremity.  

The Veteran's right leg is shown in a VA treatment note in 
July 1993 to be 0.5-1.0 cm shorter than the left leg, and a 
VA treatment note dated in August 1996 states the Veteran's 
right leg was 1 inch shorter than the left post-operatively.  
Neither of these observations is compensable under DC 5275, 
which requires a difference of 3.2 cm, or 1-1/4 inches, for a 
compensable rating.  

The Veteran contends he should have a separate evaluation for 
the service-connected shortening of the right lower 
extremity.  However, as noted above the rating criteria do 
not allow shortening of the bone under Diagnostic Code 5275 
to be combined with Diagnostic Code 5262.  Accordingly, 
separate rating is not possible.

However, the Veteran would be entitled to compensation under 
the higher of the two diagnostic codes.  Entitlement to 
increased evaluation of the comminuted fracture as rated 
under Diagnostic Code 5262 is not before the Board, but has 
been rated as 10 percent disabling since April 1, 1991.  As 
noted above, a rating in excess of the currently-assigned 10 
percent under Diagnostic Code 5275 requires evidence of 
shortening of the leg by 2 inches or more, which is not met 
in this case.

Because the ratings under Diagnostic Codes 5262 and 5272 are 
10 percent and 0 percent respectively, the higher of the two 
ratings is the currently-assigned 10 percent.  The criteria 
for an evaluation higher than 10 percent are accordingly not 
met.

The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating for any 
portion of the period on appeal, but has found none.  See 
Fenderson v. West, 12 Vet. App.119 (1999); Hart, 21 Vet. App. 
505.

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence proffered by the 
Veteran in his correspondence to VA and his testimony before 
the Board and before the RO.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. 
App. 398, 403; Caldwell, 1 Vet. App. 466.  However, even 
affording the Veteran full competence and credibility, there 
is nothing in his correspondence or his testimony showing he 
is entitled to more than the currently-assigned schedular 
rating.

For the reasons cited above the Board finds that a initial 
evaluation in excess of 10 percent for the service-connected 
shortening of the right lower extremity is not warranted on a 
schedular basis.  

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

In this case, the Veteran's right leg shortening and the 
manifestations of the Veteran's low back disability are 
specifically contemplated by the schedular criteria.  The 
Veteran has not required frequent hospitalizations for either 
disability and there is no other indication that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned ratings, to 
include the 60 percent rating granted herein.


II.  Effective Dates

Effective date for a TDIU

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The Board's action above grants a 60 percent evaluation for 
the service-connected HNP of the lumbar spine effective from 
June 3, 1992.  The Veteran accordingly met the schedular 
criteria for assignment of a TDIU from that date.  

The currently-assigned effective date for a TDIU is March 11, 
2004, because that was the date when the Veteran first met 
the schedular criteria.  A VA medical examination on that 
date had shown severity of symptoms approximating the 
criteria for a 60 percent rating, although the report is 
silent as to whether the Veteran was currently working.  An 
addendum to the examination report, issued in May 2004, 
asserts the examiner's opinion the Veteran may not be able to 
work due to his limitations with range of motion, pain and 
fatigue.  

Review of the file shows the Veteran continued to work on and 
after March 11, 2004.  A VA mental health treatment note 
dated in August 2004 states the Veteran informed his 
therapist that his application for a TDIU had been accepted, 
so he would probably leave the Post Office by the end of the 
year; the Board concludes from this entry that the Veteran 
was still working at the Post Office as late as August 2004.  
The file does not show the Veteran has applied for Social 
Security Administration (SSA) disability benefits or 
otherwise reported when he last worked and why he is no 
longer working.

The Board simply concludes that there is no evidence at this 
point that the Veteran's service-connected disabilities, 
alone, rendered him unable to obtain or maintain gainful 
employment prior to March 11, 2004.  Accordingly the claim 
for earlier effective date for assignment of a TDIU must be 
denied.
   
Effective date for service connection, shortened right lower 
extremity

The Veteran asserts he should have an effective date earlier 
than April 1, 1991, for the grant of service connection for 
shortening of the right lower extremity.
  
The Veteran's formal claim for service connection for 
shortening of the right lower extremity, claimed as secondary 
to the service-connected comminuted fractures of the right 
fibula and tibia, was received in December 2004.  The 
February 2006 rating decision on appeal granted service 
connection, effective from April 1, 1991.  That date was 
apparently selected because it was believed to be the 
effective date of service connection for the underlying 
service-connected comminuted fracture of the right fibula and 
tibia.  

However, review of the file shows that in fact a rating 
decision in April 1987 granted service connection for the 
underlying comminuted fracture of the right fibula and tibia 
effective from January 10, 1987; the disability was rated as 
40 percent disabling until December 1, 1987, and as 10 
percent disabling thereafter.  The April 1987 rating decision 
that granted service connection for the comminuted fracture 
actually cited an STR entry showing X-ray evidence in service 
of "rotation and shortening of the fracture."  The 
currently-assigned effective date of April 1, 1991, is the 
date the disability was restored to a 10 percent evaluation 
after having been at a temporary 100 percent rating post-
surgery (January 30, 1991 to April 1, 1991).

As noted above, the effective date of an evaluation and an 
award of compensation based on an original claim "will be 
the date of receipt of the original claim or the date the 
entitlement arose, whichever is later."   38 C.F.R. § 3.400 
(emphasis added).  

On March 1, 1993, the Veteran testified before the RO; during 
that testimony for the first time he alluded to the 
shortening of his leg.  He concurrently submitted a VA Form 
21-21-4138 citing a 1-inch shortening of his right leg.  

Any communication or action indicating an intention to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly appointed representative, a 
Member of Congress, or some person acting as next friend of 
the claimant who is not sui juris, may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. 
App. 9 (1999).  An informal claim must be in writing; an oral 
informal claim does not suffice.  Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999). Before VA can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit sought and expressing some 
intent to seek it.  Rodriguez; Brannon v. West, 12 Vet. App. 
32 (1998).

The Board finds on review of the above that the Veteran filed 
an informal claim for service connection for shortening of 
the leg on March 1, 1993.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.   See 38 C.F.R. § 3.155.

VA is required to identify and act on an informal claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In 
this case, it does not appear that the Veteran's informal 
claim was developed.  However, even if arguendo the RO failed 
to develop the informal claim submitted on March 1, 1993, 
this would not result in an effective date of service 
connection earlier than the currently-assigned April 1, 1991.

Based on the evidence above the Board finds the criteria for 
an effective date earlier than April 1, 1991, for a grant of 
service connection for shortening of the leg are not met.  
Accordingly the claim must be denied.

III.  Petition to Reopen a Previously Denied Claim

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002). The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
  
A rating decision in January 1997 denied service connection 
inter alia for bilateral fallen arches, claimed as secondary 
to the service-connected disability of comminuted fracture of 
the right tibia and fibula, because the evidence failed to 
show that the Veteran's fallen arches were secondary to the 
fractures.  The Veteran was notified of the decision by a 
letter dated in January 1997 but did not appeal.

The Veteran has asserted in his Notice of Disagreement and 
elsewhere that he did not receive timely notice of the 
denial.  However, the January 1997 notification letter is 
addressed to the Veteran's address that was then of record, 
and correspondence from the Veteran before and after January 
1997 utilizes the same address.

There is a presumption of regularity under which it is 
presumed that government officials have properly discharged 
their official duties.  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  It must therefore be 
presumed the RO performed its duty to put the notice letter 
into the mail.  Thereafter, there is a common law mailbox 
rule that creates a presumption a document was received by 
the intended recipient where evidence shows it was delivered 
into the custody of the United States Postal Service; see 
Savitz v. Peake, 519 F.3d 1312 (Fed. Cir. 2008).    
 
The Board accordingly finds the RO's decision of January 1997 
denying service connection for fallen arches is final.  
38 U.S.C.A. § 710; 38 C.F.R. § 20.302.  

The evidence of record at the time of the January 1997 rating 
decision consisted of the following: STRs; transcripts of RO 
hearings in November 1989, March 1993 and March 1994; VA 
examination reports dated in March 1985 (C&P), May 1987 
(C&P), December 1988 (C&P), April 1991 (C&P), June 1992 
(joints), April 1993 (spine), December 1993 (C&P), August 
1994 (spine), February 1996 (feet and ankles) and August 1996 
(feet); and voluminous VA and private medical records 
relating to current complaints other than the feet. 

The evidence received since the January 1997 rating decision 
consists of the following: SPRs; treatment notes from 
Allegheny Podiatry Associates dating from November 1992 
through January 1993 and from June 1995 to October 1996; 
various internet medical journal articles; reports of  VA 
examinations in May 2002 (spine), February 2003 (orthopedic), 
March 2004 (spine); and voluminous VA and private medical 
records relating to current complaints of problems with the 
feet, ankles, knees and spine. 

Nothing in the evidence added to the record supports a 
finding that the Veteran has "fallen arches" secondary to 
his service-connected comminuted fracture of the right tibia 
and fibula.  Therefore, none of the evidence added to the 
record is material.  
Accordingly, reopening of this claim is not in order.  

IV.  CUE in a Previous Rating Decision

CUE is fundamentally different from any other kind of action 
in the VA adjudicatory process.  A claim of CUE is a 
collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity that 
attaches to a final decision, and when such a decision is 
collaterally attacked the presumption becomes even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).  

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made;" (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).  

The Board will address each specific allegation of CUE raised 
by the Veteran.  

The Veteran's notice of disagreement, filed in July 2007, 
cites the following "errors" in the January 1997 rating 
decision that denied service connection for fallen arches: 
(1) that the rating decision violated M21-1MR by citing VA 
medical examinations in February 1996 and August 1996 as 
bases for the denial even though those examinations had been 
characterized as "inadequate" by the RO's adjudication 
officer; (2) that the rating decision did not consider a VA 
examination in December 1993 that would have been supportive 
of his claim; (3) that the rating decision asserted there was 
no evidence of bilateral fallen arches in military service, 
although this is refuted by the STRs.

In regard to the first assertion above, the record shows the 
RO's adjudication officer deemed the February 1996 
examination report to have been inadequate for two reasons: 
the examiner had failed to identify an underlying cause for 
the diagnosed arthralgia of the knees and the examiner had 
failed to provide an opinion regarding possible nexus between 
the claimed bilateral pes planus and claimed right ankle 
disorder and the service-connected fractures of the right 
tibia and fibula.  The RO accepted the August 1996 
examination report as adequate resolution of these questions 
and cited the clinical observations in both examinations in 
the January 1997 rating decision.  The Board finds no 
violation of M21-1MR in the RO's action; accordingly there 
was no error under the laws applicable at the time.

In regard to the second assertion above, the positions of the 
documents in the claims files shows the December 1993 VA 
compensation and pension (C&P) examination report (Volume I 
of the claims files) was clearly of record at the time of the 
January 1997 rating decision (Volume II of the claims file).  
The examiner in December 1993 had stated, "It is difficult 
for me to say whether or not the previous tibia and fibula 
fractures are contributing to the fallen arches and the 
patent's need for foot surgery, but it is plausible that this 
history of tibia and fibula fracture had contributed to the 
greater pain and difficulty that he continues to have in his 
right foot."  Careful review of the examination report does 
not show that citation of this examination report in the 
January 1997 rating decision would have resulted in 
manifestly different results.  The omission accordingly does 
not constitute CUE.

In regard to the third assertion above, the statement in the 
January 1997 rating decision that there is no evidence of 
fallen arches in service is contradicted by the service 
treatment records, which include a notation in the February 
1986 enlistment physical report of asymptomatic pes planus.  
However, there is no indication, to which reasonable minds 
cannot differ, that the result of the January 1997 rating 
decision (which was adjudicating entitlement to secondary 
service connection, not entitlement to direct service 
connection) would have been manifestly different if not for 
the cited error.  The cited error accordingly does not 
constitute CUE.  

The Veteran's substantive appeal, filed in August 2007, cites 
the following "errors" in the January 1997 rating decision 
that denied service connection for fallen arches: (1) that VA 
overlooked (unspecified) material facts of record in the form 
of medical records and statements by the Veteran; (2) that VA 
improperly applied VA regulations in the form of 38 C.F.R. 
and the M21 manual; (3) that VA ignored General Counsel 
opinions; (4) that the adjudicator stated as fact, in light 
of the medical evidence of record, that the Veteran did not 
have fallen arches, which is a medical determination the 
adjudicator was not qualified to make; (5) that medical 
examinations that were used to deny the claim actually 
supported the claim; (6) that the denial of service 
connection for fallen arches was based on CUE; (7) that the 
January 1997 rating decision gives the impression two VA 
examinations were considered (February 1996 and August 1996) 
but only the examination of August 1996 was cited; (8) that 
the January 1997 rating decision denied service connection 
for fallen arches only because the examiner failed to provide 
the medical opinion requested by the adjudication officer in 
an August 1996 interoffice memo; (9) that VA concealed from 
the medical examiners that the Veteran was accepted for 
military service with fallen arches, thus not permitting the 
examiners to determine whether preexisting fallen arches had 
been aggravated by military service; (10) that VA hid medical 
results and opinions from a December 1994 examination on the 
issue of fallen arches; (11) that VA failed to adjudicate a 
claim for short leg filed in March 1993 until February 2006, 
thus not allowing medical examiners to determine if fractured 
tibia and fibular plus the shortened leg had aggravated the 
bilateral flat feet.

Careful and patient review of the eleven allegations above 
fails to support any instance of CUE in the January 1997 
rating decision.  Generally, the Veteran's allegations (1) 
through (8) above disagree with the RO's weighing and 
evaluation of the evidence of record, but this does not show 
CUE.  Fugo, 6 Vet. App. 40, 43-44.  The allegations in (9) 
through (11) above complain of failure to develop and 
adjudicate other theories of entitlement relating to flat 
feet and fallen arches, but breach of duty to assist in 
development of the claim cannot serve as a basis for claiming 
CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App 377 (1994).

On careful review of the evidence above the Board can find 
nothing in the Veteran's specific allegations of error that 
compels the conclusion, to which reasonable minds could not 
differ, that the result of the January 1997 rating decision 
would manifestly have been different but for the error.  
Accordingly, the claim will be dismissed.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's herniated L5-
S1 disc warrants a 40 percent rating prior to June 3, 1992, 
and a 60 percent rating from June 3, 1992, the benefit sought 
on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for the 
service-connected shortening of the right lower extremity is 
denied.

An effective date earlier than March 11, 2004, for the grant 
of a TDIU is denied.

An effective date earlier than April 1, 1991, for the grant 
of service connection for shortening of the right lower 
extremity is denied. 

As new and material evidence has not been received, reopening 
of the claim for service connection for bilateral fallen 
arches is denied.

As a valid claim of clear and mistakable error in the January 
1997 rating decision has not been presented, the appeal to 
this extent is dismissed.  


REMAND

The Appeals Management Center (AMC) issued a rating decision 
in January 2004 (implementing an October 2003 decision by the 
Board) that granted service connection for right ankle 
arthritis and left ankle arthritis, both rated as 
noncompensably disabling effective from November 22, 1991.  
The Pittsburgh RO sent the Veteran a letter in June 2005 
stating he had failed to submit a timely appeal in regard to 
the effective dates established by the January 2004 rating 
decision; the RO accordingly did not issue Statement of the 
Case.  However, the file contains a letter date-stamped as 
received in July 2004 that expresses disagreement with the 
effective dates established in  "the Board's" decision in 
February 2004 (the Veteran's correspondence clearly refers to 
the AMC's rating decision, not to underlying decision by the 
Board).   

In order to comply with due process requirements, a remand is 
in order for the RO/AMC to prepare an Statement of the Case 
on the issues of entitlement to an effective date earlier 
than November 22, 1991, for service connection for arthritis 
of the right ankle and left knee.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, these matters are REMANDED to the RO or the AMC, 
for the following actions:

1.  The RO or the AMC should issue an SOC 
on the issues of entitlement to an 
effective date earlier than November 22, 
1991, for service connection for 
arthritis of the right ankle and left 
knee.  It should also inform the Veteran 
of the requirements to perfect an appeal 
with respect to the new issues.  

2.  If the Veteran perfects an appeal 
with respect to one or both of these 
issues, the RO or the AMC should ensure 
that all indicated development is 
completed before the case is returned to 
the Board.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


